Citation Nr: 9913686	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to May 1974 
and from March 1976 to February 1982.

The instant appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an application to reopen a claim for 
service connection for a back disorder.  In April 1999 the 
appellant had a personal hearing before the undersigned 
member of the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for a back disorder was an August 1991 rating 
decision.  The appellant was notified of this decision and 
did not appeal the decision within the time allowed by law 
and regulations.

2.  The evidence which has been presented or secured since 
the August 1991 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder as it is 
cumulative in nature.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the August 1991 rating decision 
denying service connection for a back disorder is not new and 
material evidence, and the appellant's claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's application to reopen 
within the confines of the aforementioned legal guidelines.  
The appellant's service medical records show one complaint of 
back pain in November 1980 which started a day before he 
sought treatment when he bent over.  He was not lifting any 
heavy objects.  Tenderness of the lumbar area was noted, and 
he was assessed with low back strain.  The service medical 
records reveal no further complaint, treatment, or diagnosis 
referable to a back disorder.

The appellant first filed a claim for a back disorder in June 
1991 when he indicated that he had low back problems since 
1977 or 1978 and that he had only sought treatment from 
military health officials and the Tuskegee, Alabama, VA 
Medical Center (MC).  May and June 1991 records from the 
Tuskegee VAMC showed that the appellant complained of low 
back pain of questionable etiology.  An X-ray suggested 
instability of the lumbosacral spine, and magnetic resonance 
imaging (MRI) of the back was scheduled.  By rating decision 
dated in August 1991 service connection for a back disorder 
was denied because the evidence did not show that a chronic 
back disorder had been incurred in service and had continued 
to be disabling to the present time.  The appellant was 
informed of the rating decision by letter dated in September 
1991.  He did not appeal that decision, and it became final.

The appellant next filed the present request to reopen the 
claim for benefits for service connection for a back disorder 
in November 1995.  The question in this case is whether new 
and material evidence has been submitted since the August 
1991 rating decision which would be sufficient to reopen the 
claim for service connection for a back disorder.  

The pertinent evidence of record compiled after the August 
1991 rating decision included VA treatment records dated from 
May 1991 to October 1997.  A May 1991 X-ray report showed 
possible lumbosacral instability; however, a subsequent June 
1991 MRI only showed minimal bulging of the annuli at L4-5 
and L5-S1 with no herniated nucleus pulposus.  An August 1991 
record noted low back pain with questionable cause and that 
electromyograph (EMG) and nerve conduction velocity studies 
were negative for evidence of radiculopathy.

August and September 1995 records from the Montgomery VAMC 
showed that the appellant complained of low back pain and 
right foot numbness in August.  In September he was walking 
with crutches and X-rays showed spondylitic changes.  A 
computer tomography (CT) scan of the lumbar spine revealed 
the suspicion of a herniated nucleus pulposus.  

During an October 1996 personal hearing before RO personnel, 
the appellant testified that he injured his back in service 
when he had a job that required bending 4 to 5 hours a night 
for 6 to 8 months.  After seeking treatment, he was placed in 
a job that required less bending.  He indicated that he had 
no other episodes of back pain until he "pulled that nerve 
again" around 1983 while performing a post-service job 
making bicycles.  He indicated that he then sought private 
medical treatment.

A November 1984 private treatment record noted that the 
appellant had "injured his back picking up a heavy crank 
from a box."  He reported pain in the back radiating into 
the right hip.  The physician noted spasm in the lumbar 
spine, decreased range of motion, and positive straight leg 
raising.  X-rays revealed no abnormality, and he was assessed 
with acute lumbar strain with radiculopathy.  He was 
prescribed medications and was instructed to remain on light 
duty.

The appellant also testified that he had seen a chiropractor 
for treatment in the late 1980s who suggested that he seek 
treatment for his back from VA.  At the time of the hearing 
the appellant was employed 25 hours per week as a hair 
stylist.  He stated that he sat on a stool for relief of back 
pain and that he could not work full-time as a stylist due to 
his back.  He stated he could walk for 2 blocks without pain 
and that he used a cane for support.  The appellant stated 
that no physician had ever related his post-service back 
problems to his complaint of back pain in service.  

The appellant was hospitalized from June 10 to 11, 1997, for 
elective right L5-S1 microdiskectomy.  A July 1997 follow-up 
record noted that the appellant had improved sensation in the 
right lower extremity and that there was no tenderness or low 
back pain following the surgery.  The record noted that the 
appellant was a "union worker" whose job required climbing 
and lifting, and the appellant wondered when he could return 
to work.  The appellant did not report for an October 1997 
neurosurgery appointment.

In August 1998 the appellant indicated that he still had 
chronic back pain, his lifting was limited to 30 pounds, and 
he could not stand or climb for prolonged periods.  He 
indicated that he had been denied employment several times 
due to his back.  Following the surgery, he reported 
continuing numbness in the right leg.

During his April 1999 personal hearing before the undersigned 
member of the Board, the appellant complained of numbness in 
the right lower extremity and pain with urination and moving 
the bowels.  He stated that he took Tylenol, Advil, and 
Anacin.  He stated that the physicians had told him that a 
bone was on a nerve in his back.  He reported that all his 
treatment was with VA and that he had not recently sought 
treatment from VA because of scheduling conflicts with work 
and because of crowding at VA medical facilities.  He 
reported that he was working as a barber and that he used a 
stool occasionally.

The appellant testified that he did not seek treatment for 
his back in service between the 1980 incident of back pain 
noted above and his separation from service in 1982.  He also 
testified that he had not been told by any physician at any 
time that his current back problems are the result of his one 
complaint of back pain in service. 

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  However, the Board finds that the 
aforementioned records are not material because none of them 
is "so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for a back disorder.  38 C.F.R. § 3.156(a) (1998).  
The new evidence is redundant because it relates to post 
service events and does not contribute to a more complete 
picture of the circumstances surrounding the alleged origin 
of the appellant's current back disorder.  See Hodge, 155 
F.3d at 1363.  The appellant has testified clearly on two 
separate occasions that he has never been told by any 
competent medical professional that his current back disorder 
is related to the episode of back pain that he had in 
service.  In addition, none of the records submitted by the 
appellant since 1991 suggest, imply or tend to establish that 
there exist any link, association or relationship between the 
appellant's current back disorder and his isolated episode of 
back pain reported in service.  All the pieces of competent 
evidence submitted since 1991 refer to events and injuries 
sustained by the appellant after his military service.

Accordingly, the Board concludes that new and material 
evidence, as defined by VA law and regulations and judicial 
precedents, that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  Therefore the appellant's claim for 
service connection for a back disorder is not reopened.


ORDER

An application to reopen a claim for service connection for a 
back disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

